Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 1, 2018

                                    No. 04-18-00569-CR

                                   Jamie Alysa VRAZEL,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR2634
                       Honorable Melisa C. Skinner, Judge Presiding


                                       ORDER

       On October 26, 2018, appellant filed a motion to dismiss this appeal. However, on
October 24, 2018, this court issued an opinion dismissing the appeal pursuant to Texas Rule of
Appellate Procedure 25.2(d). Accordingly, appellant’s motion is denied as moot.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court